Citation Nr: 0019704
Decision Date: 07/27/00	Archive Date: 09/08/00

DOCKET NO. 99-06 403               DATE JUL 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES 

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right hip disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1998 rating determination of a Department of
Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. There is no competent evidence of a nexus between a current left
knee disability and service, including a service-connected disease
or disability.

2. There is no competent evidence of a nexus between a current
right hip disability and service, including a service connected
disease or disability.

CONCLUSIONS OF LAW

1. The claim of service connection for a left knee disability is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of service connection for a right hip disability is
not well grounded. 38 U.S.C.A. 5107(a).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in September 1975,
the veteran reported a history of a left tibia fracture in 1970. In
October 1976 the veteran was noted to have mild patellar crepitus,
bilaterally. In January 1977, it was noted that he had been seen on
several occasions for complaints that included right hip pain. It
was also noted that he had a history of left fibula fracture in
high school.

A review of the record demonstrates that the veteran requested
service connection for his a left disability and a right hip
disability due to bilateral flat feet and chondromalacia, right
knee in August 1997.

VA outpatient treatment records reveal that the veteran was seen
with complaints of pain in both knees and hips in July 1997.

Medical records from Monticure Healthcare, Inc. dated from April -
to June 1997 show that the veteran was seen with complaints of
right hip pain and left knee pain. On examination of the sacroiliac
joints, there was tenderness of the right sacroiliac joints as well
as restricted sacroiliac motion noted. On orthopedic examination of
the sacroiliac joint, Yeoman's, Gaenslen's, Iliac compression signs
were positive. Neurologic examination for deep tendon reflexes in
the lower extremities revealed +2 Achilles reflex and patella
reflex. The clinical findings revealed right hip pain, and left
knee pain. The examiner opined that the veteran's physical problems
were the direct result of the inducement of fallen arches and
damaged right knee sustained during service.

VA outpatient treatment records show that in September 1997, the
veteran was reported to have a history of degenerative joint
disease in the right hip and knees. The impression was degenerative
joint disease.

3 -

The veteran was accorded a VA examination in September 1998. At
that time, he complained of right hip pain. There was no reported
history of an injury to the right hip. Examination of the right hip
revealed normal internal and external rotation with no symptoms at
the level of the hip. There was some mild tenderness over the
lateral aspect of the hip to a lesser degree over the sacroiliac
joint. Examination of the left knee revealed no focal findings
other than some mild tenderness over the lateral portion of the
patellofemoral joint. There was no effusion noted and no other
abnormalities were noted. The impressions were left knee pain and
right hip pain. The examiner reported "minimal degenerative disc
disease" in the right hip and left knee; however the radiographic
reports of the veteran's hips and knees were normal. The examiner
opined that the right hip and left knee clinical findings were not
due to the veteran's service connected disabilities.

Pertinent Law and Regulations

The threshold question that must be resolved with regard to the
veteran's claim of service connection is whether the veteran has
presented evidence that the claims are well grounded. 38 U.S.C.A.
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). A well-
grounded claim is a plausible claim, meaning it appears to be
meritorious. Murphy, 1 Vet. App. at 81. An allegation of a disorder
that is service connected is not sufficient; the veteran must
submit evidence in support of the claim that would "justify a
belief by a fair and impartial individual that the claim is
plausible." 38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App.
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit has held
that: A well grounded claim is a plausible claim, one that appears
to be meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden 5107(a). For a claim to be well grounded, there must
be (1) a medical diagnosis of a current disability; (2) medical, or
in certain circumstances, lay evidence of in-service occurrence or
aggravation of a disease or

4 - 

injury; and (3) medical evidence of a nexus between an in-service
disease or injury and the current disability. Where the
determinative issue involves medical causation, competent medical
evidence to the effect that the claim is plausible is required.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v.
Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of the evidence required to meet this
statutory burden depends upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). Under applicable
laws and regulations, service connection requires evidence that the
disease or disorder was incurred in or aggravated by service or
that the disorders are otherwise attributable to service. See 38
U.S.C.A. 1131 (West 1991); 38 C.F.R. 3.303(d) (1999). Service
connection may also be granted for disease that is diagnosed after
discharge from military service, when all of the evidence
establishes that such disease was incurred in service. Cosman v.
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. 3.303(d).

Under the provisions of 38 C.F.R. 3.303(b), chronic disease shown
as such in service (or within the presumptive period under 3.307)
so as to permit a finding of service connection, subsequent
manifestations of the same chronic disease at any later date,
however remote, are service connected, unless clearly attributable
to intercurrent causes. This rule does not mean that any
manifestation of joint pain, any abnormality of heart action or
heart sounds, any urinary findings of casts, or any cough, in
service will permit service connection of arthritis, disease of the
heart, nephritis, or pulmonary disease, first shown as a clear-cut
clinical entity, at some later date. For the showing of chronic
disease in service there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "Chronic." When the disease identity is
established (leprosy, tuberculosis, multiple sclerosis, etc.),
there is no requirement of evidentiary showing of continuity.
Continuity of symptomatology is required only where the condition
noted during service (or in the presumptive period) is not, in
fact, shown to be chronic or where the diagnosis of chronicity may
be

5 -

legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim.

The chronicity provision of 3.303(b) is applicable where evidence,
regardless of its date, shows that a veteran had a chronic
condition in service or during an applicable presumption period and
still has such condition. Such evidence must be medical unless it
relates to a condition as to which, under the Court's case law, lay
observation is competent. If the chronicity provision is not
applicable, a claim may still be well grounded or reopened on the
basis of 3.303(b) if the condition is observed during service or
any applicable presumption period, continuity of symptomatology is
demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App.
488, 498 (1997).

A secondary service connection claim is well grounded only if there
is medical evidence to connect the asserted secondary condition to
the service-connected disability. Wallin v. West, 11 Vet. App. 509,
512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v.
Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7
Vet. App. 513, 516-17 (1995), for the proposition that lay evidence
linking a fall to a service-connected weakened leg sufficed on that
point as long as there was "medical evidence connecting a currently
diagnosed back disability to the fall"); Jones (Wayne) v. Brown, 7
Vet. App. 134, 136-37 (1994) (lay testimony that one condition was
caused by a service-connected condition was insufficient to well
ground a claim).

In the case of a veteran serving for ninety days or more during a
period of war or on active duty subsequent to December 31, 1946, a
chronic disease becoming manifest to a degree of 10 percent or more
within one year from the date of separation from such service will
be presumed to have been incurred in such service. 38 U.S.C.A.
1112, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1999). Arthritis is
considered a chronic disease. 38 C.F.R. 3.309(a).

6 - 

Analysis

Left knee disability

The veteran contends that his left knee disability is secondary to
service connected bilateral flat feet and chondromalacia of the
right knee. He is not competent, however, to offer an opinion as to
medical causation. Grottveit v. Brown, 5 Vet. App. at 93.

The United States Court of Appeals for the Federal Circuit has held
that the requirement for a showing of current disability in order
to establish a well grounded claim, means that there must be
competent evidence of the claimed disability at the date of claim.
Gilpin v. West, 155 F.3d 1355 (Fed. Cir. 1998)

The opinion dated in April 1997 from the private physician might be
construed as providing competent evidence of the necessary nexus.
However, that statement reported only the presence of left knee
pain, without any underlying pathology. Thus, that opinion does not
report the presence of a left knee disability for which service
connection could be granted. See Sanchez-Benitez v. West, 13 Vet.
App. 28 7 (1999) (pain, without a diagnosed or identifiable
underlying malady or condition, does not constitute a "disability"
for which service connection may be granted); Evans v. West, 12
Vet. App. 22 (1998) (holding that there was no objective evidence
of a current disability, where the medical records showed the
veteran's complaints of pain, but no underlying pathology was
reported).

A subsequent examiner did report underlying pathology but he did
not attribute that pathology to the service connected bilateral
flat feet or chondromalacia, right knee disabilities. Aside from
the fact that the VA examiner's impression was not supported by the
radiographic reports, there is no competent evidence of a nexus
between that or any other current left knee disability and a
disease or injury in

- 7 -

service, or between a current disability and a service connected
disease or disability. Therefore the claim is not well grounded and
must be denied.

Right hip disability

The Board notes that the veteran has been diagnosed with right hip
pain and his private physician has attributed this pain to the
service connected bilateral flat feet and chondromalacia, right
knee disabilities. However, as stated above, the Court has stated
that pain alone, without a diagnosed or identifiable underlying
malady or condition, does not in and of itself constitute a
disability for which service connection may be granted. Sanchez-
Benitez v. West supra.

A medical professional has reported an impression of "degenerative
disc disease" in the right hip. That impression has not been linked
to service or a service connected disability by medical
professionals. Thus, there is no competent evidence of a nexus
between the current impression, and the service connected
disabilities or any incident of service.

ORDER

Service connection for a left knee disability, claimed as secondary
to the service connected disabilities of bilateral flat feet and
chondromalacia, right knee is denied.

Service connection for a right hip disability, claimed as secondary
to the service connected disabilities of bilateral flat feet and
chondromalacia, right knee is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

8 - 



